DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated  2/16/2022.  Claims 1-15 remain pending.  Claims 1-15 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
Applicant’s amendments to the claims have overcome the drawing objection and 112(b) rejection applied in the last Office Action.  The drawing objection and 112(b) rejection are withdrawn.
Applicant argues that DeWall does not disclose a detent mechanism and states that the meaning of the invention is a “mechanical means to resist or arrest the rotation of a wheel, axle, or spindle”.  The Examiner notes that MPEP 716.01(c)(II) states that:
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
	The detent mechanism as claimed does not require any of the particulars that the Applicant is referencing because the arguments are not commensurate with the scope of the claims.
	Applicant also argues that actuation of the valve stem 50 is not done mechanically, but is done by a sensor.  The Examiner respectfully disagrees.  The connection between the motor and the valve stem is in fact mechanical.  The current scope of the claims do not distinguish over the invention of DeWall because of the fact that sensors are included in the system.  The Examiner recommends amending the claims to include additional limitations directed to what the Applicant is referencing in the arguments.  In the event that the claims are amended to include the particulars that the Applicant is referencing in the arguments, the Examiner would reconsider the 102 rejection.  However, the current scope of the claims is disclosed by DeWall.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeWall et al. (US 2006/0017032, hereafter “DeWall”).
Regarding claim 1, DeWall discloses an actuator (Fig. 2), comprising: at least one detent device (12) including at least one terminal detent element (50) for a part of a drive train, and at least one adjustment element (60 and 61) which is operatively connected to the terminal detent element and is configured to set a position of the terminal detent element, and at least one gear unit (45, 46 and the threaded portion of 61) disposed between the at least one terminal detent element and the at least one adjustment element.
Regarding claim 2, DeWall further discloses the actuator as claimed in claim 1, wherein the terminal detent element is operatively connected to a converter element (45) of the at least one gear unit, or the terminal detent element is disposed so as to be movable relative to the converter element of the at least one gear unit, or both.
Regarding claim 3, DeWall further discloses the actuator as claimed in claim 1, further comprising a housing part (20, 31, 32, 36, 37), and the at least one adjustment element is connected to the housing part, a contact point of the housing part having the at least one adjustment element is under a tensile load when the terminal detent element is impinged with pressure by a part of the drive train. (see how 31, 32, 36, 37 will be under a tensile load throughout at least a portion of the operation of the actuator)
Regarding claim 4, DeWall further discloses the actuator as claimed in claim 3, wherein the adjustment element has an adjustment head (63) which is rotatably mounted on the housing part, and a spacing between the adjustment element and the housing part remains constant when the adjustment element is activated. (see how 63 is rotatably mounted to the housing and is stationary throughout operation)
Regarding claim 5, DeWall further discloses the actuator as claimed in claim 1, wherein the gear unit includes a converter element (45), the at least one adjustment element has a thread (see how 61 includes threads which engage with 45 and 46) which engages in a corresponding mating thread on the converter element, and a rotation of the adjustment element leads to a variation of a position of at least one of the converter element or of the terminal detent element. (para. [0019] - [0020])
Regarding claim 8, DeWall further discloses the actuator as claimed in claim 1, further comprising at least one angular gear unit (68) disposed between the at least one terminal detent element and the at least one adjustment element.
Regarding claim 9, DeWall further discloses the actuator as claimed in claim 8, wherein the at least one adjustment element includes a first adjustment element (60) and a second adjustment element (61), and the at least one angular gear unit is operatively connected by the first adjustment element to the second adjustment element which is disposed so as to be offset at an angle in relation to the first adjustment element. (Fig. 2)
Regarding claim 10, DeWall further discloses the actuator as claimed in claim 9, wherein the angular gear unit comprises at least one of a bevel gear unit, a crown gear unit, or a worm gear unit. (68 is a worm gear)
Regarding claim 11, DeWall further discloses the actuator as claimed in claim 1, wherein the at least one adjustment element includes a first adjustment element (61) and a second adjustment element (60), the at least one gear unit comprises a first gear unit (68), which is disposed between the first adjustment element and the terminal detent element, and a second gear unit (63), which is disposed between the first adjustment element and the second adjustment element.
Regarding claim 12, DeWall further discloses the actuator as claimed in claim 11, wherein the second adjustment element is parallel to a longitudinal axis of a housing part (60 runs parallel to a longitudinal axis [vertical axis] of 20) and is adjustable (60 may be rotated around the axis) about said longitudinal axis.
Regarding claim 13, DeWall further discloses the actuator as claimed in claim 12, wherein the second adjustment element has an adjustment head (the top part of 60) that includes a tool engagement point (the point at the top of the adjustment head) disposed on an upper side of the actuator, and the adjustment head is configured to set a position of the at least one terminal detent element. (see how 60 rotates via 70; para. [0020])
Regarding claim 14, DeWall further discloses the actuator as claimed in claim 1, wherein a detent face (the bottom face of 50) of the at least one terminal detent element is aligned or alignable such that a perpendicular impingement takes place by a part of a drive train. (see how 50 can be driven downwards against the valve seat)
Regarding claim 15, DeWall further discloses the actuator as claimed in claim 1, further comprising a housing part (20, 31, 32, 36, 37), the at least one adjustment element comprises first (60) and second adjustment elements (61), and the first adjustment element is routed out of an interior of the housing part on a lateral wall (23, 24) of the housing part (as shown best in Fig. 1), and the second adjustment element is routed out on an end side of the actuator (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewall.
Regarding claim 6, DeWall further discloses the actuator as claimed in claim 1, further comprising a housing part (20, 31, 32, 36, 37) that is connected to the at least one adjustment element, and a load profile on the housing part is directed inward (the load profile on the housing is contained within the 20), but fails to disclose the housing part has an at least partially arcuate cross section.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shape of the housing part to have an at least partially arcuate cross section since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to provide a housing shape as desired by user defined criteria.
Regarding claim 7, DeWall further discloses the actuator as claimed in claim 1, wherein the gear unit includes a converter element (45), and at least one of the converter element or the terminal detent element is adjustably guideable in a guide device (53),but fails to disclose and the guide device has a non-rectilinear profile.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shape of the guide device to have a non-rectilinear profile since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to provide a guide device shape as desired by user defined criteria.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753